     Case 1:20-cv-00255-DAD-BAM Document 5 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD SCOTT KINDRED,                            Case No. 1:20-cv-00255-DAD-BAM
12                       Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                        REQUEST FOR VOLUNTARY
13            v.                                        DISMISSAL
14    KIMBERLY MENNINGER, et al.,                       (Doc. 4)
15                       Defendants.
16

17

18

19          Plaintiff Richard Scott Kindred (“Plaintiff”) is a detainee at Coalinga State Hospital
20   proceeding pro se and in forma pauperis in this civil action.
21          On April 2, 2020, the Court screened Plaintiff’s complaint and granted Plaintiff leave to
22   file a first amended complaint or a notice of voluntary dismissal within thirty (30) days from the
23   date of service of that order. The screening order informed Plaintiff that certain of his claims

24   should have been filed in the Central District of California. (Doc. 3.) On April 16, 2020, Plaintiff

25   filed a document titled “Motion for Leave to Transfer from Eastern District, County of Fresno to

26   Central District.” (Doc. 4.) In the motion, Plaintiff requests that the Court allow him to dismiss

27   this action without prejudice so that he may re-file the matter in the Central District of California.

28   (Id. at 1-2.) The Court construes Plaintiff’s request as one for voluntary dismissal of this action
                                                        1
     Case 1:20-cv-00255-DAD-BAM Document 5 Filed 04/20/20 Page 2 of 2

 1   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 2          Under Rule 41(a)(1)(A)(i), “a plaintiff has an absolute right to voluntarily dismiss his
 3   action prior to service by the defendant of an answer or a motion for summary judgment.”
 4   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 5   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

 6   court order is required, the parties are left as though no action had been brought, the defendant

 7   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

 8   defendant has been served in this action and no defendant has filed an answer or motion for

 9   summary judgment.

10          Accordingly, this action is terminated by operation of law without further order from the

11   Court.1 Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

12   motions and deadlines and to close this case.

13

14   IT IS SO ORDERED.

15       Dated:    April 17, 2020                              /s/ Barbara   A. McAuliffe              _
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27   1
              The Court notes that Plaintiff need not obtain the Court’s explicit permission to attempt to
     re-file his complaint. However, the Court also cannot provide legal advice to Plaintiff regarding
28   any potential issues that may arise when or if he attempts to re-file this action.
                                                         2
